United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3016
                                    ___________

John E. Ampleman,                   *
                                    *
          Appellant,                *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * Eastern District of Missouri.
George Wimberly; Lesley Wimberly,   *      [UNPUBLISHED]
                                    *
          Appellees.                *
                               ___________

                                 Submitted: December 30, 1997

                                      Filed: January 9, 1998
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      John E. Ampleman appeals from the district court’s1 entry of judgment as a
matter of law in favor of defendants in his diversity defamation action. Having
reviewed the record and the parties’ briefs, we conclude that the district court did not
err in so ruling. The judgment is affirmed. See 8th Cir. R. 47B.

      We deny Ampleman’s motion to strike defendants’ statement of facts.


      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-